         Case 5:19-cv-01661-MAK Document 50 Filed 07/29/19 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


U.S. BORAX, INC.,                            :    CIVIL ACTION

                     Plaintiff,              :

              v.                             :    NO. 19-1661

MARK ZAMEK,                                  :

                     Defendant.              :


                                           ORDER

              AND NOW, this 29th day of July, 2019, it is hereby ORDERED that your

settlement conference scheduled for Wednesday, August 21, 2019 at 9:30 a.m. is rescheduled to

2:00 p.m.

                                           BY THE COURT:




                                           /s/ Marilyn Heffley
                                           MARILYN HEFFLEY
                                           UNITED STATES MAGISTRATE JUDGE
